DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) for the following reasons:
Both reference characters "12" and "22" (see paragraph 0028, line 1) have been used to designate a substrate.  This error also results in reference character “22” being used to designate both a substrate and a CMAS resistant layer.
Reference character “28” has been used to designate both EBC (see paragraph 0029, line 4) and a step of forming optional bond coat on substrate.  It is additionally noted that additional descriptor is needed when correcting the reference character of “EBC 28” as the written description has previously introduced an EBC system 14 and an EBC layer 18 in line 1 of paragraph 0029.
Reference characters "16", “2166” (see paragraph 0035, line 4), and "26" (see paragraph 0036, line 3) have been used to designate a bond coat.  This error also results in an objection to the drawings as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 26, 2166.
Reference characters "14" (see paragraph 0049, line 7), “16” (see paragraph 0032, line 10), and "42" (see paragraph 0059, lines 3 and 10) have been used to designate a coating.  This error also results in reference characters “14”, “16”, and “42” being used to each designate more than one object.  It is recommended to use consistent terminology associated with a given reference character.
Reference character “22” has been used to designate both a CMAS resistant layer (e.g., paragraph 0052 and paragraph 0053, lines 2 and 4) and a RE monosilicate rich topcoat (see paragraph 0053, lines 8, 14-15, 21 and 23).  It is recommended to use consistent terminology associated with a given reference character.
Reference characters "18" and “54” (see paragraph 0063, line 5) have been used to designate a layer.  This error also results in reference characters “18” and “54” being used to each designate more than one object.  It is recommended to use consistent terminology associated with a given reference character.
Reference character “40” has been used to designate both the EBC coating system of Fig. 2 (see paragraph 0053, line 8) and the article of Fig. 2.  This error also results in both reference characters “40” and “42” being used to designate the EBC coating system of Fig. 2.
Reference character “50” has been used to designate both the EBC coating system of Fig. 3 (see paragraph 0053, lines 15 and 17-18) and the article of Fig. 3.  This error also results in both reference characters “50” and “52” being used to designate the EBC coating system of Fig. 3.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0004, lines 4-5: “CMAS resistant may form” should be “The CMAS resistant layer may form”  
Paragraph 0004, line 13: “may as a barrier” is missing a verb, such as “act” or “serve”
Paragraph 0004, line 15: “may be selected to such that” should be “may be selected such that”
Paragraph 0028, line 2: “article 20” should be “article 10” because this portion of the specification appears to be discussing Fig. 1, wherein the article is reference character 10.
Paragraph 0066, line 3: “may including” should be “may include”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-11, 15-17, and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9-13, and 16-20 of copending Application No. 17/350,663 in view of Naik (US PGPub. No. 2013/0136915). 
Instant claim 1 and claim 1 of the ‘663 application recite a substrate; a barrier coating layer on the substrate; and a CMAS resistant layer on the barrier coating layer, wherein the CMAS layer includes a rare-earth (RE) monosilicate composition.  Both instant claim 1 and claim 1 of the ‘663 application recite identical limitations regarding the RE monosilicate composition.
Instant claim 1 differs from claim 1 of the ‘663 application insofar as the barrier coating layer is recited as an environmental barrier coating (EBC) layer whereas claim 1 of the ‘663 application recites the barrier coating layer as a thermal barrier coating (TBC) layer.  However, in a related field of endeavor, Naik teaches an environmental coating for high temperature mechanical systems (paragraph 0001) where the substrate can be coated with a thermal barrier coating (TBC) (paragraph 0002) or an environmental barrier coating (EBC) (paragraph 0003).  Naik further teaches that as turbine inlet gas temperatures increase, there is a demand for a TBC and/or EBC to minimize the increase in, maintain, or even lower the temperatures experienced by the substrate (paragraph 0002). 
Instant claim 1 is considered to be obvious over claim 1 of the ‘663 application in view of Naik because the difference between these claims (i.e. an EBC instead of a TBC) is taught by Naik to be desired as a coating for high temperature mechanical systems, where the coating may be a TBC and/or an EBC.  This is considered to teach a TBC and an EBC as being interchangeable and therefore as being obvious variants.
Instant claims 2-5 and claim 2-5 of the ‘663 application respectively recite the same limitations.
Instant claim 7 and claim 9 of the ‘663 application recite the same limitations.
Instant claim 8 and claim 10 of the ‘663 application recite the same limitations.
Instant claim 9 and claim 11 of the ‘663 application recite the same limitations.
Instant claim 10 recites wherein the RE monosilicate composition is configured such that the RE apatite phase is stable at approximately 23 degrees Celsius, whereas claim 12 of the ‘663 application recites wherein the RE monosilicate composition is configured such that the RE apatite phase is stable from approximately 23 degrees Celsius to about 200 degrees Celsius.  These ranges overlap and the courts have held that where claimed ranges overlap or lie inside of ranges in other art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented. 
Instant claim 11 and claim 13 of the ‘663 application recite the same limitations.
Instant claims 16-17 and claims 16-17 of the ‘663 application respectively recite the same limitations.
Instant claim 18 and claim 15 of the ‘663 application recite the same limitations.
Instant claim 19 and claim 19 of the ‘663 application recite the same limitations except that instant claim 19 recites forming an environmental barrier coating (EBC) layer on a substrate whereas claim 19 of the ‘663 application recites forming a thermal barrier coating (TBC) layer on a substrate.  However, this difference (i.e. an EBC instead of a TBC) is obvious in view of Naik for the same reasons as outlined above regarding instant claim 1.
Instant claim 20 and claim 20 of the ‘663 application recite the same limitations except that instant claim 20 recites an environmental barrier coating (EBC) layer on the substrate whereas claim 20 of the ‘663 application recites a thermal barrier coating (TBC) layer on the substrate.  However, this difference (i.e. an EBC instead of a TBC) is obvious in view of Naik for the same reasons as outlined above regarding instant claim 1.
This is a provisional nonstatutory double patenting rejection.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3, line 1: “claims 1” should be “claim 1”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-18 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 19, and 20 each recite the limitation "the CMAS layer" in line 4.  There is insufficient antecedent basis for this limitation in the claims because a CMAS resistant layer has been previously introduced in each claim but a CMAS layer has not been so introduced.  In the interest of advancing prosecution, the disputed limitation will be considered to refer to the previously introduced CMAS resistant layer.
Claims 2-18 stand rejected as they depend on a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 3 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites limitations that are included in claim 1 except for reciting a primary apatite phase instead of a RE apatite phase.  Both the primary apatite phase and the RE apatite phase include at least one of the plurality of RE metal cations of the RE monosilicate (i.e. the primary apatite phase is a RE apatite phase).  Furthermore, the claims do not provide any recitation as to how the primary apatite phase and the RE apatite phase differ except to include the word “primary”.  In the absence of a patentable distinction between the primary apatite phase of claim 3 and the RE apatite phase of claim 1, claim 3 fails to further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-11, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Luthra et al. (US PGPub. No. 2017/0044930, previously cited).
Claim 1: Luthra teaches an EBC (i.e. an environmental barrier coating, as defined in paragraph 0004) that includes a bond coat, a rare earth disilicate layer (also “REDS”), and a rare earth monosilicate layer (also “REMS”), wherein the rare earth disilicate layer should preferably be hermetic (i.e. the rare earth disilicate layer is an EBC layer and is considered to provide CMAS resistance because it is hermetic) (paragraph 0012).  Fig. 1 shows the rare earth disilicate layer to be on the bond coat which is on the component (i.e. substrate) and therefore the rare earth disilicate layer is also located on the substrate.  Luthra teaches that the rare earth monosilicate has a composition of RE2SiO5 (paragraph 0012).  This formula is a condensed chemical formula of RE2O3·SiO2 and includes a plurality of RE metal cations since the chemical formula provides for two RE metal cations.  Furthermore, Luthra teaches where suitable rare earth elements include any from the list of rare earth elements and mixtures thereof (paragraph 0015).  The teaching of mixtures of rare earth elements render as obvious that more than one type of rare earth element (i.e. rare earth metal cation) may be present.  Luthra teaches that alkaline earth oxides added to the EBC system can improve corrosion resistance and, when added to the rare earth monosilicate layer etc., promotes formation of an apatite phase in the EBC layers (i.e. the RE monosilicate composition is configured to react with CMAS to form a reaction product including a RE apatite phase) (paragraph 0016).  The limitation of a reaction product including an apatite phase with a RE2O3·SiO2 composition that includes at least one of the plurality of RE metal cations of the metal monosilicate composition is acknowledged but is considered a product-by-process limitation (i.e. being a reaction product formed when RE monosilicate reacts with CMAS) and is not considered to render a patentable distinction over the prior art absent an objective showing as to how the claimed process affects the final structure of the claimed article.  See MPEP § 2113.
While not teaching a singular example of the instantly claimed article, it would have been obvious to one of ordinary skill in the art before the effective filing date as these features are considered to be conventionally known to afford an article based on the teachings of Luthra, and one would have had a reasonable expectation of success.
Claim 2: Luthra teaches that the rare earth monosilicate has a composition of RE2SiO5 (i.e.  a condensed chemical formula of RE2O3·SiO2) (paragraph 0012) and this is considered to teach where the coefficients of RE2O3 and of SiO2 are each 1.  Since x and y are each equal to about 1, this corresponds to a ratio of x/y of about 1.  This ratio overlaps the claimed ratio and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.
Claim 3: As outlined above regarding 35 U.S.C. 112(d), the limitations of claim 3 are included in claim 1.
Claim 4: Luthra teaches that the rare earth monosilicate layer is defined by the space encompassed by points 1-2-3, where point 2 is Ca2Y8Si6O26 (i.e. a condensed chemical formula of M2RE8(SiO4)6O2, where M is Ca and RE is Y) (paragraph 0017).  The limitation wherein the CMAS includes a SiO2-lean CMAS composition and wherein the primary apatite phase formed by the reaction includes the claimed composition is acknowledged but is considered a product-by-process limitation (i.e. being a reaction product formed when RE monosilicate reacts with CMAS) and is not considered to render a patentable distinction over the prior art absent an objective showing as to how the claimed process affects the final structure of the claimed article.  See MPEP § 2113.
Claim 5: Luthra teaches where the composition of the rare earth monosilicate is shown in region A (paragraph 0017) and where any compositions within the composition space defined by points 2-5-7 and/or 2-6-7 may be added to phase region A etc. for short-term protection (paragraph 0020).  Fig. 3 shows point 7 as corresponding to Ca2Y2Si2O9, which is a condensed chemical formula of (CaO)2Y2Si2O7 (i.e. Y2Si2O7 is yttrium disilicate, wherein yttrium is a rare earth element).  The limitation wherein the CMAS includes a SiO2-rich CMAS composition and wherein the reaction product includes a RE disilicate composition is acknowledged but is considered a product-by-process limitation (i.e. being a reaction product formed when RE monosilicate reacts with CMAS) and is not considered to render a patentable distinction over the prior art absent an objective showing as to how the claimed process affects the final structure of the claimed article.  See MPEP § 2113.
Claim 7: Luthra teaches where the rare earth monosilicate layer may be Y2SiO5 (paragraph 0017), which includes a single RE metal cation (i.e. ytterbium) of the plurality of metal cations of the RE monosilicate composition (i.e. the plurality of metal cations is outlined above regarding claim 1).  The limitation of being a reaction product is acknowledged but is considered a product-by-process limitation (i.e. being a reaction product formed when RE monosilicate reacts with CMAS) and is not considered to render a patentable distinction over the prior art absent an objective showing as to how the claimed process affects the final structure of the claimed article.  See MPEP § 2113.
Claim 8: Luthra teaches where the rare earth monosilicate layer may be Y2SiO5 (paragraph 0017), which includes two RE metal cations (i.e. both are ytterbium).  Furthermore, Luthra teaches where suitable rare earth elements include any from the list of rare earth elements and mixtures thereof (paragraph 0015).  The teaching of mixtures of rare earth elements render as obvious that more than one type of rare earth element (i.e. rare earth metal cation) may be present.  The limitation of being a reaction product is acknowledged but is considered a product-by-process limitation (i.e. being a reaction product formed when RE monosilicate reacts with CMAS) and is not considered to render a patentable distinction over the prior art absent an objective showing as to how the claimed process affects the final structure of the claimed article.  See MPEP § 2113.
Claim 9: Luthra teaches where suitable rare earth elements include any from the list of rare earth elements and mixtures thereof (paragraph 0015).  The teaching of mixtures of rare earth elements render as obvious that more than one type of rare earth element (i.e. rare earth metal cation) may be present, which overlaps the claimed range of three RE metal cations.  See MPEP § 2144.05.
Claim 10: Luthra does not specify the stability of the apatite phase at the claimed temperature.  However, phase stability is a material property and Luthra teaches that the rare earth monosilicate layer is defined by the space encompassed by points 1-2-3, where point 2 is Ca2Y8Si6O26 (i.e. a condensed chemical formula of M2RE8(SiO4)6O2, where M is Ca and RE is Y) (paragraph 0017).  M2RE8(SiO4)6O2 is a substantially identical material as that which is disclosed to be stable at the claimed temperature (e.g. primary apatite phase and RE disilicate) (see paragraphs 0042 and 0044 of the instant specification) and therefore the rare earth monosilicate layer having Ca2Y8Si6O26 as taught by Luthra in paragraph 0017 is considered to have the property of being stable at approximately 23 degrees Celsius because substantially identical materials have substantially identical properties, absent an objective showing.  See MPEP § 2112.01.
Claim 11: Luthra teaches where addition of alkaline earth oxides to the rare earth disilicate and/or monosilicate layer promotes the formation of an apatite phase in the EBC layers and increases the chemical activity to a level that reduces the driving force for chemical reactions with dust deposits and improves corrosion resistance (paragraph 0016) (i.e. reducing the driving force for chemical reactions is considered where the RE apatite phase reduces dissolution of the CMAS resistant layer to protect the EBC layer).
Claim 15: Luthra teaches where addition of alkaline earth oxides such as CaO, MgO, SrO, etc. to the rare earth disilicate and/or monosilicate layer corrosion resistance of the EBC layers to solid or molten dust deposits while maintaining the integrity of the EBC system against cracking (i.e. cracking is a type of void volume) and spalling (paragraph 0016).  
Claim 17: Luthra teaches where additional layers, including additional layers of rare earth monosilicate or rare earth disilicate may be provided including layers between, below, and above the rare earth monosilicate layer and rare earth disilicate layer, and dopant(s) may be added to none, some, or all of the additional layers (paragraph 0021) (i.e. the rare earth monosilicate layer outlined above as the CMAS resistant layer may include a first sub-layer and a second sub-layer, such as a doped monosilicate layer and a non-doped monosilicate layer, which would have different microstructure).
Claim 18: Luthra teaches where the rare earth monosilicate may include Lu, Tb, Tm, Er, Ho, Dy, Gd, Tb, Eu, Sm, Pm, Nd, Pr, Ce, La, Y, Sc, or combinations thereof (i.e. at least one of the listed elements).
Claim 19: Luthra teaches a component of a gas turbine engine is coated with an environmental barrier coating system (i.e. the environmental barrier coating system is coated on a component) and shows a schematic cross-sectional view of an article or component having an environmental barrier coating system in Fig. 2 (described in paragraph 0010).  Fig. 2 shows a component having a bond coat and rare earth disilicate layer (i.e. an EBC layer) formed on a substrate and a rare earth monosilicate layer (i.e. a CMAS resistant layer as outlined above regarding claim 1) formed on the rare earth disilicate layer.  The limitations of claim 19 pertaining to the CMAS resistant layer are included in claim 1 and outlined above.
Claim 20: The limitations of claim 20 are included in claims 1, 4, and 5, which are all outlined above.

Claims 6, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Luthra et al. (US PGPub. No. 2017/0044930, previously cited) as outlined above regarding claim 1, and further in view of Al Nasiri et al. (J. Am. Ceram. Soc. 2016, NPL previously cited).
Claim 6: The teachings of Luthra regarding claim 1 are outlined above.  Luthra also teaches that the amount of dopant added to the rare earth monosilicate layer and to the rare earth disilicate layer should not substantially change the coefficient of thermal expansion (“CTE”) of these layers, such as an increase or decrease of less than about 10% (paragraphs 0017 and 0018).  Luthra teaches where the rare earth monosilicate layer (i.e. the CMAS resistant layer as outlined above regarding claim 1) may be Y2SiO5 and the rare earth disilicate layer (i.e. the EBC layer as outlined above regarding claim 1) may be Y2Si2O7 (paragraphs 0017-0018), but Luthra does not state the CTE of either layer or compare them directly.  
In a related field of endeavor, Al Nasiri teaches that rare earth silicates are promising candidates for environmental barrier coatings (“EBC”) (p. 589, Introduction) and discloses thermal properties of rare earth monosilicates and disilicates, wherein Y2SiO5 and Y2Si2O7 have a CTE of about 6.9x10-6/K and 3.9x10-6/K, respectively (i.e. about 6.9 ppm/K and 3.9 ppm/K, respectively) (Table IV).  The difference between these values is about 3 ppm/K, which overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  Al Nasiri teaches that thermal expansion mismatch makes a material less promising for EBC application (p. 595, Conclusions).  
As Luthra and Al Nasiri both teach rare earth silicates for an EBC, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the EBC of Luthra by including the coefficient of thermal expansion (“CTE” or “TEC”) as taught by Al Nasiri because the CTE is considered to be conventionally known for rare earth silicates (both monosilicates and disilicates) and mismatch is known to be undesirable, and one would have had a reasonable expectation of success. 
Claims 12-13: Al Nasiri teaches that yttrium- and erbium-based samples had completely converted to their respective monosilicates (i.e. consisting essentially of yttrium monosilicate or erbium monosilicate would have been obvious to one of ordinary skill in the art) (p. 592, Results and Discussion), and being completely converted to monosilicate overlaps the claimed range of at least 20 vol%.  See MPEP § 2144.05.
Claim 14: Al Nasiri teaches that pure monosilicate phase was not possible for Gd, Yb, and Lu (p. 592, Results and Discussion).  Al Nasiri also teaches that lutetium-, ytterbium-, and gadolinium-based samples had about 12, 15, and 5% of disilicates, and that there was at least 85% monosilicate phases for all the samples (paragraph spanning p. 592-593).  That is, at least for ytterbium, 15% disilicate is a balance of the material when 85% is monosilicate.  
Claim 16: Luthra teaches that EBCs can provide a dense, hermetic seal against corrosive gases in the hot combustion environment, but does not specify the void volume at which the EBC is considered to be dense.  Al Nasiri teaches that Y and Lu monosilicates are considered dense at >98% (i.e. a void volume of <2%) and GD silicates have a dense microstructure of about 98% (i.e. a void volume of about 2%) (p. 593).  These ranges overlap the claimed ranges.  See MPEP § 2144.05.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Naik et al. (US PGPub. No. 2011/0033630) discloses a substrate coated sequentially with a Si bond coat, mullite as an environmental barrier, and a layer of furnace-sprayed rare earth silicate that may be a monosilicate.
Lee (US PGPub. No. 2013/0189531) discloses an article including a barrier coating layer  with a CMAS-resistant layer of at least one rare earth oxide, wherein Table 1 shows the rare earth oxides to be rare earth monosilicates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784